Exhibit 10.1

 

EXECUTION COPY

 

FIRST AMENDMENT TO

TAX SHARING AND INDEMNIFICATION AGREEMENT

BETWEEN B/E AEROSPACE, INC. AND KLX INC.

 

THIS FIRST AMENDMENT TO TAX SHARING AND INDEMNIFICATION AGREEMENT (this
“Amendment”) is entered into as of October 23, 2016 by B/E Aerospace, Inc., a
Delaware corporation (“B/E”), and KLX Inc., a Delaware corporation (“KLX”).

 

RECITALS

 

WHEREAS, B/E and KLX previously entered into that certain Tax Sharing and
Indemnification Agreement, dated as of December 15, 2014 (the “Tax Sharing
Agreement”).  Capitalized terms used but not defined herein have the meanings
given to them in the Tax Sharing Agreement;

 

WHEREAS, pursuant to an Agreement and Plan of Merger to be entered into among
Rockwell Collins, Inc., a Delaware corporation (“Rockwell”), Quarterback Merger
Sub Corp., a Delaware corporation (“Merger Sub”), and B/E (the “Rockwell Merger
Agreement”), Rockwell will directly or indirectly acquire all of the outstanding
shares of B/E Common Stock in exchange for consideration consisting of Rockwell
common stock and cash (the “Merger”), subject to the satisfaction of certain
closing conditions as described in the Rockwell Merger Agreement;

 

WHEREAS, the execution of the Rockwell Merger Agreement would be a Proposed
Acquisition Transaction that is subject to Section 7.3(c) of the Tax Sharing
Agreement;

 

WHEREAS, pursuant to Section 7.3(c) of the Tax Sharing Agreement, until
December 16, 2016, B/E shall not enter into a Proposed Acquisition Transaction
unless, in accordance with Section 7.3(c), (i) B/E obtains a Ruling, (ii) B/E
provides KLX with an Unqualified Supplemental Tax Opinion, or (iii) KLX waives
the requirement to obtain such Ruling or Unqualified Supplemental Tax Opinion.

 

WHEREAS, B/E and KLX now desire to amend the Tax Sharing Agreement as provided
herein;

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, B/E and KLX hereby agree as follows:

 

1.             Defined Terms.  Section 1 of the Tax Sharing Agreement is hereby
amended to add the following new defined terms:

 

“B/E Rockwell Merger” means the direct or indirect acquisition by Rockwell of
all of the outstanding shares of B/E Common Stock in accordance with the
Rockwell Merger Agreement, at the Closing (as defined in the Rockwell Merger
Agreement).

 

--------------------------------------------------------------------------------


 

“Qualified Supplemental Tax Opinion” means a written opinion, no less favorable
than a “qualified will” level opinion of Shearman & Sterling LLP, as counsel to
B/E, on which KLX can rely that is dated on or shortly prior to the date of
execution of the Rockwell Merger Agreement, to the effect that, on the basis of
the facts, representations, assumptions, qualifications and exclusions set forth
or referred to in such opinion, the B/E Rockwell Merger will not cause the
External Spin-Off to fail to qualify for the Tax-Free Status.  Any such opinion
shall assume that the Contribution, the Debt Repayment and the Distribution
would have qualified for the Tax-Free Status if the B/E Rockwell Merger did not
occur and may assume the accuracy of and rely upon certificates delivered to
Shearman & Sterling LLP prior to and in connection with the delivery of such
opinion.

 

“KLX Supplemental Closing Representation Letter” shall mean the representation
letter executed by KLX substantially in the form of Exhibit C, with such
changes, updates or refinements as requested by Shearman & Sterling LLP and as
may be necessary to reflect any changes in, or clarifications of, facts prior to
the closing of the B/E Rockwell Merger, and dated as of the date of the closing
of the B/E Rockwell Merger.

 

“KLX Supplemental Signing Representation Letter” shall mean the representation
letter executed by KLX substantially in the form of Exhibit B, and dated on or
about the date of the Rockwell Merger Agreement.

 

“Rockwell” means Rockwell Collins, Inc., a Delaware corporation.

 

“Rockwell Merger Agreement” means the Agreement and Plan of Merger to be entered
into among Rockwell, Quarterback Merger Sub Corp., a Delaware corporation, and
B/E, whereby Rockwell will directly or indirectly acquire all of the outstanding
shares of B/E Common Stock pursuant to the B/E Rockwell Merger, subject to the
satisfaction of certain closing conditions.

 

2.             Restrictions on B/E.  The following amendments are made to the
Tax Sharing Agreement in Section 7.3(c):

 

(a)           Adding after the phrase “unless prior to taking any such action”
the phrase “or, solely with respect to actions relating to the B/E Rockwell
Merger, prior to the entry into the Rockwell Merger Agreement”;

 

(b)           Striking “or” in the second to last line thereof and replacing it
with a “,”;

 

(c)           Striking the period in the last line thereof, and adding “ or
(D) solely with respect to the B/E Rockwell Merger, B/E shall provide KLX with a
Qualified Supplemental Tax Opinion in form and substance reasonably satisfactory
to KLX in its discretion (exercised in good faith solely to preserve the
Tax-Free Status) prior to B/E’s entry into the Rockwell Merger Agreement.”

 

3.             Further Restrictions on B/E.  The following is added to the Tax
Sharing Agreement as a new Section 7.3(e):

 

2

--------------------------------------------------------------------------------


 

(e)  If KLX shall have delivered to Shearman & Sterling LLP prior to the closing
of the B/E Rockwell Merger the KLX Supplemental Closing Representation Letter,
dated as of the date of the closing of the B/E Rockwell Merger, B/E shall
promptly provide to KLX a copy of the tax opinion (which, for the avoidance of
doubt may be at a should level), if any, that B/E receives from Shearman &
Sterling LLP at or about the closing of the B/E Rockwell Merger, on which KLX
shall be permitted to rely in accordance with a reliance letter addressed to KLX
by Shearman & Sterling LLP; provided, however, that KLX expressly acknowledges
and agrees that B/E may not receive an opinion from Shearman & Sterling LLP at
or about the closing of the B/E Rockwell Merger, and the failure of B/E to
receive such an opinion shall have no effect on Section 7.3(c) or this Section
7.3(e) or otherwise provide KLX with any additional rights pursuant to this
Agreement.

 

4.             KLX Supplemental Representation Letters.  KLX has delivered the
KLX Supplemental Signing Representation Letter to Shearman & Sterling LLP prior
to the execution of the Rockwell Merger Agreement and shall use reasonable best
efforts to deliver to Shearman & Sterling LLP the KLX Supplemental Closing
Representation Letter, dated as of the date of the closing of the B/E Rockwell
Merger, prior to the closing of the B/E Rockwell Merger.

 

5.             Exhibit B.  The Tax Sharing Agreement is hereby amended to add
Exhibit A of this Amendment as Exhibit B of the Tax Sharing Agreement.

 

6.             Exhibit C.  The Tax Sharing Agreement is hereby amended to add
Exhibit B of this Amendment as Exhibit C of the Tax Sharing Agreement.

 

7.             Satisfactory Opinion. KLX hereby acknowledges that it has
received a tax opinion of Shearman & Sterling LLP that is substantially the same
as the form of opinion in Exhibit C of this Amendment and the opinion KLX
received is a Qualified Supplemental Tax Opinion in form and substance
reasonably satisfactory to KLX in its discretion.

 

8.             Reaffirmation.  Except as amended hereby, the terms, provisions,
conditions, covenants and agreements set forth in the Tax Sharing Agreement,
which are incorporated herein by this reference, are hereby affirmed and, both
before and after the Merger, shall remain in full force and effect and be
binding upon the parties thereto.  For the avoidance of doubt, (i)
notwithstanding anything to the contrary contained in Section 7.3(e) of the Tax
Sharing Agreement, as and to the extent provided by Section 7.5(b) of the Tax
Sharing Agreement, B/E shall be responsible for, and shall indemnify and hold
harmless KLX and its Affiliates and each of their respective officers, directors
and employees from and against, Tax-Related Losses that are attributable to, or
result from, the Merger, and (ii) B/E and KLX agree that, notwithstanding
anything to the contrary in the Tax Sharing Agreement, the provisions in
Sections 7.2(c) and 7.3(c) of the Tax Sharing Agreement shall expire and be of
no further force and effect with respect to actions that occur following
December 16, 2016.  In addition, under Section 7.4(b) of the Tax Sharing
Agreement, B/E will reimburse KLX for all reasonable out-of-pocket costs
incurred by the KLX Group in connection with the preparation of this Amendment.

 

3

--------------------------------------------------------------------------------


 

9.             General Provisions.   Section 17 of the Tax Sharing Agreement
shall apply mutatis mutandis to this Amendment, except that for purposes of
Section 17.1 notices shall be delivered to the following addresses,

 

(a) if to B/E:

 

1400 Corporate Center Way

Wellington, FL 33414

Facsimile: (561) 791-3966

Attention: General Counsel

Email: ryan_patch@beaerospace.com

 

with a copy to:

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022-6069

Telecopy: (212) 848-7179

Attention: Creighton O. Condon, Esq.

Robert M. Katz, Esq.

Email: ccondon@shearman.com

 

(b) if to KLX:

 

KLX, Inc.

1300 Corporate Center Way

Wellington, FL 33414

General Counsel
Email: Roger.Franks@KLX.com

 

with a copy to:

 

Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue
New York, NY 10022-6069
Facsimile (646) 521-5726
Attention: Valerie Ford Jacob
Email: Valerie.Jacob@freshfields.com

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

B/E AEROSPACE, INC., a Delaware corporation

 

 

By:

/s/ James L. Bomar

 

 

 

 

Name:

James L. Bomar

 

Title:

Vice President of Tax

 

 

B/E Aerospace, Inc.

 

 

[Signatures Continue on Following Page]

 

[Signature Page to First Amendment to Tax Sharing

and Indemnification Agreement Between B/E Aerospace, Inc. and KLX Inc.]

 

--------------------------------------------------------------------------------


 

KLX Inc., a Delaware corporation

 

 

By:

/s/ Thomas P. McCaffrey

 

Name:

Thomas P. McCaffrey

 

Title:

President and Chief Operating Officer

 

 

KLX Inc.

 

 

[Signature Page to First Amendment to Tax Sharing

and Indemnification Agreement Between B/E Aerospace, Inc. and KLX Inc.]

 

--------------------------------------------------------------------------------